Citation Nr: 0026513	
Decision Date: 10/04/00    Archive Date: 10/10/00	

DOCKET NO.  99-02 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to compensation benefits for disability of the 
left upper extremity as secondary to adverse effects from 
medication under the provisions of 38 U.S.C.A. § 1151 (West 
1991).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran, his wife, and his son




ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to December 
1946.  He has not been granted service connection for any 
disability.

The veteran submitted a claim in December 1997 for 
compensation benefits for disability of the left upper 
extremity under the provisions of 38 U.S.C.A. § 1151, 
contending that such additional disability was the result of 
an increased dosage of a medication, Zocor, received from a 
Department of Veterans Affairs (VA) medical facility in the 
summer of 1997.  In a rating in June 1998, the Regional 
Office (RO) denied the veteran's claim, and the veteran 
appealed.  


FINDINGS OF FACT

1.  The veteran received Zocor from a VA outpatient facility 
for a period of time, and the dosage for this medication was 
increased in 1997.

2.  The veteran began complaining of pain, numbness, and 
cramping in the extremities beginning in the summer of 1997, 
and after discontinuing Zocor, these symptoms stopped, except 
for continued pain, numbness, and cramping in the left upper 
extremity.  

3.  There is no competent medical evidence or medical opinion 
that the disability in the left upper extremity was 
proximately caused by the carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
by the VA, or was an event that was not reasonably 
foreseeable.

CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
compensation benefits for additional disability involving the 
left upper extremity under the provisions of 38 U.S.C.A. 
§ 1151. 38 U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. 
§ 3.358 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran maintains that he was taking Zocor for 
a period of time without any problem.  He states that the VA 
hospital prescribed an increased dosage of this medication, 
and that he then developed pain, numbness, and cramping in 
his extremities soon thereafter.  He states that he 
discontinued the Zocor, and that most of the pain, numbness, 
and cramping disappeared, except for problems with his left 
upper extremity.  He contends that some of the warnings and 
adverse effects noted for the medication, Zocor, are pain, 
numbness, and muscle cramping.  He maintains that the 
additional disability in the left upper extremity is the 
direct result of the increased use of Zocor, and that the VA 
physicians were negligent in prescribing this medication, 
knowing that he was a diabetic.

I.  Background

VA outpatient treatment reports show that the veteran was 
seen at a VA outpatient treatment department in mid-September 
1997 for complaints of pain in the left arm.  He provided a 
history that he had had severe pain and muscle cramping in 
his extremities for approximately one month.  He stated that 
he recently saw an article about Zocor describing muscle 
cramps and aching as a possible side effect.  He indicated 
that he discontinued this medication which had been 
prescribed at a VA medical center, with resolution of the 
pain and cramping, except for the continued pain and cramping 
in the left upper extremity.  He provided a history of 
coronary bypass surgery two years previously, and he denied 
any chest pain or shortness of breath.  The initial 
diagnostic impressions included reaction secondary to Zocor 
and/or probable osteoarthritis.  Medication was prescribed 
for the pain.

VA outpatient treatment reports later in 1997 and in early 
1998, and a VA hospital report showing the veteran's 
hospitalization in February 1998, show continued complaints 
involving the left upper extremity.  The veteran also had 
complaints of chest pain, and angiography was performed.  The 
veteran's past medical history included diagnoses of 
arteriosclerotic heart disease, coronary artery bypass 
grafting in 1994, long-standing ischemia, diabetes mellitus, 
and degenerative joint disease.

The veteran submitted material relating to the possible side 
effects of Zocor printed by the company which produced such 
medication.  This information included the statements that 
patients may experience muscle pain, tenderness, or weakness 
during the use of Zocor, and that the risk of muscle 
breakdown is greater with patients who have problems with 
kidney disease or diabetes mellitus.

At a hearing at the RO in April 1998, the veteran stated that 
he began experiencing muscle pain in various extremities 
after taking an increased dosage of Zocor, which had been 
prescribed at a VA medical facility.  He stated that he took 
the increased dosage for a month or two, and then 
discontinued such medication.  He noticed that the muscle 
problems in the extremities stopped, except for pain, 
numbness, and cramping in the left upper extremity.  His wife 
and son testified about the veteran's problems with muscle 
pain and cramping.

On a VA examination in May 1998, the veteran stated that he 
developed diabetes 15 years previously.  He was taking 
Insulin, but his diabetes was not well controlled.  He had 
had bypass surgery about three years previously, with some 
continued angina pain.  He had been receiving Zocor for 
elevated cholesterol, and had been doing quite well on a 
rather small dosage.  The dosage was increased and, very 
shortly thereafter, he developed severe myopathy involving 
the various extremities.  He discontinued the Zocor, and the 
pain and discomfort stopped, except for the left upper 
extremity.  Muscle examination was essentially normal.  The 
diagnoses included myopathy due to Zocor, arteriosclerotic 
heart disease, and diabetes mellitus.

On a separate peripheral nerve examination, the veteran's 
history was again reviewed.  The veteran noted that he had 
been taking the increased dosage of Zocor for about one month 
before he stopped.  Physical examination showed that reflexes 
were sluggish in the arms and legs, but that muscle strength 
was normal in the legs.  In the upper extremities, there was 
normal strength in the hands, forearms, shoulders, and 
elbows.  He had a left frozen shoulder.  The examiner stated 
that he did not think that the frozen left shoulder had any 
connection to the use of Zocor.  Physical therapy was 
recommended.

On a VA orthopedic examination in September 1998, the 
veteran's history was again reviewed.  Physical examination 
showed limitation of motion of both shoulders.  Grip strength 
on the right was 41 pounds and on the left 22 pounds.  There 
was no sensory deficit in the upper extremities.  Deep tendon 
reflexes were bilaterally hypoactive in the upper and lower 
extremities.  Circumference of both upper arms was the same.  
Circumference of the forearms 3 1/2 inches below the flexion 
crease was 11 1/2 inches on the right and 11 inches on the 
left.  Range of motion of the cervical spine was within 
normal limits and nonpainful.  Biceps, triceps, deltoid, 
trapezius, and rotator cuff strength were within normal 
limits.  There was no tenderness to palpation at the left 
shoulder or over the acromioclavicular joint on the left.  
There was a small mass approximately 2 centimeters by 3 
centimeters that was not fixed to the underlying tissues in 
the left upper arm just anterior and distal to the insertion 
of the left deltoid muscle.  

The examining orthopedic specialist indicated that from the 
veteran's history and the medical records he was not able to 
provide the precise nature or cause of the veteran's left arm 
pain.  He expressed the opinion that it could be due to a 
frozen shoulder, or could be a residual of a myalgia.  It 
could also be possibly related to the soft tissue mass in the 
left arm.  Further tests were recommended.

In September 1998, a radiology/nuclear medicine examination 
of the left shoulder was normal.  A MRI of the left upper 
extremity in November 1998 was reported essentially normal.  
A follow-up opinion in January 1999 by the orthopedic 
specialist who examined the veteran in September 1998 
indicated that, after review of the veteran's records and the 
additional tests, it was most likely that the mild frozen 
shoulder and pain in the left arm were not due to any 
medication that the veteran had been taking.  

II.  Analysis

For claims for compensation under 38 U.S.C.A. § 1151 received 
after October 1, 1997, benefits may be paid for disability or 
death caused by hospital care, medical, or surgical 
treatment, or examination furnished the veteran under any law 
administered by the VA, when the proximate cause of the 
disability or death was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or the 
disability was due to an event not reasonably foreseeable.  

In determining whether such additional disability resulted 
from a disease or injury or aggravation of an existing 
disease or injury suffered as the result of hospital, 
medical, or surgical treatment, it will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincident therewith.  38 C.F.R. 
§ 3.358.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, supra.  An 
allegation that a disorder is service connected is not 
sufficient; the claimant must submit evidence in support of 
the claim that would justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet the statutory burden on necessity 
will depend upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91-93 (1993).  

In this case, there are at least some initial medical 
impressions that the veteran's problems in the left upper 
extremity were due to the use of or increased use of Zocor.  
It is noted, however, that further examinations and tests led 
to opinions that the veteran had a left frozen shoulder, and 
that the left frozen shoulder and symptoms in the left upper 
extremity had no relationship to the use or increased use of 
Zocor.

In any event, there is no medical evidence or medical opinion 
that the use of Zocor or the increased dosage of Zocor 
represented carelessness, negligence, lack of proper skill, 
error in judgment, or similar instances involved on the part 
of VA.  The veteran had been receiving Zocor, at a low 
dosage, for a period of time, without any side effects.  The 
increased dosage of Zocor, even knowing the veteran's medical 
history, has not been medically labeled as careless, 
negligent, an error in judgment, or due to lack of proper 
skill on the part of the VA.  In the same way, there are 
always risks with any medication.  The veteran had been 
taking Zocor for a period of time without any side effects.  
Although not supported by the weight of the medical evidence, 
even if we assume that the veteran's disability in the left 
upper extremity was due to an increased dosage of Zocor, 
there is no medical evidence or medical opinion that such 
disability or event was not reasonably foreseeable, or was an 
event caused by VA carelessness, negligence, or fault.  

While the veteran has maintained on appeal that it was 
negligent for the VA to prescribe the increased dosage of 
Zocor, competent medical evidence is required.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to that effect is 
required.  Grottveit v. Brown, supra.  In this case, in 
essence, there is no current medical evidence or medical 
opinion that establishes that any disability of the left 
upper extremity was due to fault on the part of the VA or was 
due to an event that was not reasonably foreseeable.  Thus, 
the veteran has failed to meet the threshold elements for a 
well-grounded claim under the provisions of 38 U.S.C.A. 
§ 1151.  Until the veteran establishes a well-grounded claim, 
the VA has no duty to assist.  38 U.S.C.A. § 5107.  


ORDER

The veteran has not submitted a well-grounded claim for 
compensation benefits for disability of the left upper 
extremity under the provisions of 38 U.S.C.A. § 1151.  The 
benefit sought on appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

